DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 12/15/21. In view of the amendment to the claims, Applicant’s argument(s) on response file do 12/15/21,  and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims,  Claims 1-16 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record such Yamamoto ‘279 teaches the ability for an image forming apparatus to detect an operation being input and to detect a human body.
However, the prior art of record does not teach or suggest an image forming apparatus (method  or computer program) that controls an image forming unit to start a preparation operation for bringing the image forming unit into a state ready to form the image even without input of the start instruction in a case where the operation is detected by the first detector, wherein the controller controls the image forming unit to end the preparation operation in a case where the start instruction is not input even after a first predetermined time has passed since the start of the preparation operation and the second detector does not detect the human body, and controls the image forming unit to continue the preparation operation in a case where the start instruction is not input even after the first predetermined time has passed since the start of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674																						
February 17, 2021